PER CURIAM.
This is an appeal from an order revoking probation and imposing two five-year prison sentences to run concurrently with one another for the crimes of aggravated battery, burglary of conveyance, burglary of structure and second-degree grand theft.
Appellant urges reversal of the order and sentences on the ground that the evidence was not legally sufficient to find that a violation of probation had occurred. We find no merit in this contention. The revocation is supported by ample evidence, including his own admission that he had violated the terms of his probation, which the trial court found to be sufficient to support the order of revocation of probation.
We have carefully considered the record, briefs and argument of counsel and have concluded that no reversible error has been made to appear. Bernhardt v.State, 288 So.2d 490 (Fla.1974); Johnson v. State, 378 So.2d 108 (Fla. 5th DCA 1980); Evans v. State, 356 So.2d 1355 (Fla. 1st DCA 1978).
Accordingly the order, judgment and sentences are affirmed.
Affirmed.